In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-20-00196-CV
    ___________________________

     CRAIG ASLINGER, Appellant

                    V.

  AMINO TRANSPORT, INC., Appellee




  On Appeal from the 96th District Court
         Tarrant County, Texas
     Trial Court No. 096-309811-19


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       On October 15, 2020 and November 3, 2020, we notified appellant that the

trial-court clerk responsible for preparing the record in this appeal has informed us

that appellant has not arranged to pay for the clerk’s record as the appellate rules

require. See Tex. R. App. P. 35.3(a)(2). In our notice, we warned that we would

dismiss the appeal for want of prosecution unless, within ten days, appellant arranged

to pay for the clerk’s record and provided us with proof of payment. See Tex. R. App.

P. 35.3(c), 37.3(b), 44.3.

       Because appellant has not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: December 3, 2020




                                           2